Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
	In Remarks an Amendment to Claims filed on 5/24/2021, no claims were cancelled; claims 1-3 were amended; new claims 15-17 were added.
Claims 1-17 are pending, of which claims 1, 2, and 3 are in independent form.
Response to Arguments
Applicant’s arguments in the Remarks filed on 5/24/2021 have been considered carefully and respectfully but are moot in view of a new ground of rejction.
Allowable Subject Matter
Claims 4, 5, 7, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under non-statutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-17 are allowed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-14 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-20 of US Patent No. 10,084,758.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the instant application would have been obvious to one of ordinary skill in the art in light of the disclosure of each 
As to application claims 1-14, corresponding to the claim 1-20 of U.S. Patent 10,084,758, all the limitations in claims 1-14 are included in the limitations of claims 1-20 of U.S. Patent 10,084,758.
Accordingly, the instant application’s listed above claim language is not patentably distinct from claims 1-20 of the US Patent No. 10,084,758.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6, 8, 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0056172 A1), in view of Kowalczyk et al. (US 2016/0012269 Al) hereinafter Kowalczyk, and further in view of McEldowney (US 2010/0304854 A1).
As to claim 1, Lee teaches a method for communication comparison (see Fig. 2A and para. [0054] and [0055]), the method comprising:
communicating between a first and a second device by the second dynamically reading frequencies and intensities of light (see para. [0041], [0054] and [0055]).
Lee does not explicitly teach but KJowalczyk teaches the following limitations: first device projecting light based on the list of frequencies and intensities of the first communication onto an object to be read by a second device (see para. [0005]
“...the image enhancer device including a housing; an image manipulator coupled to a first region of the housing configured to modify an optical path of the digital camera; an aimer having an aiming element configured to direct at least one aiming light beam towards an object of interest; an illuminator having an illumination element configured to direct at least one illumination light beam from the housing towards the object of interest...”; see also para. [0016] “The aimer can provide illumination of the object of interest. The at least one aiming light beam generated by the aiming element can project a visual cue on the object of interest. ”; see also para. [0017] “The device can further include an illuminator having an illumination element configured to direct at least one illumination light beam towards the object of interest. The illuminator can be bounded by an aperture to provide clear aiming direction. The at least one illumination light beam can overlap the at least one aiming light beam. The illumination element can further include a diffusing element and/or a light pipe to control the at least one illumination light beam. The illumination element can be an illumination light source coupled to a printed circuit board and including one or more of a light emitting diode (LED), an organic light emitting diode (OLED), and a laser diode. The illumination light source can be of a color or spectrum of colors."; see also para. [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lee, and Kowalczyk before him or her, to modify the scheme of Lee by including Kowalczyk for imaging and peripheral enhancements for mobile devices. The suggestion/motivation for doing so would have been to project light beams of light signals encoding data generated at a mobile device onto an object of interest in an economical and controlled way allowing for focusing or diffusing of the light beams via an ergonomically convenient image enhancement device 105, attachable to the mobile device, as briefly discussed in Kowalczyk, para. [0045]-[0047j.
The combination of Roberts and Kowalczyk does not explicitly teach but McEldowney teaches a second device reading frequencies and intensities of light projected on an object; determining a semantic agreement based on a result of the reading (see para. [0004] for an image sensor detecting/reading an image of the light pattern reflected from the object onto which a light pattern has been projected.; see Fig. 2 for a computing device 208 equipped with a light pattern projector 202 and an image sensor 204; see para. [0017] for the light pattern projector 202 and the image sensor 204 being housed on different computing devices; see para. [0022] for polarization analyzer or filter located between the object and the image sensor.; The examiner considers interpretation of optical signal into intelligible information as equivalent to determining a semantic agreement.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lee, Kowalczyk, 

Claims 2-3 have the similar limitations as claim 1, and hence same rejection rationale is applied.
As to claim 6, in view of claim 1, Lee teaches that the communicating is time-dependent (see para. [0054] “Such sequences may include individual flashes, colors, and/or patterns that are represented within the light signals in different durations, intensities, frequencies, or other rendered characteristics. For example, the sequences of flashing light 202 may include a certain number of long flashes to represent different signaling information than if the sequences of flashing light 202 included short flashes. In other words, sequences may include particular flashes, colors, and/or patterns that are included within the sequences to convey different or augmented signaling information.”)
As to claim 8, in view of claim 1, McEldowney teaches wherein the object reflects the light onto a second object (see para. [0022] “This allows the use of a polarization analyzer or filter located between the target and the image sensor (for example, at the image sensor) to reduce ambient light.”)
As to claim 9, in view of claim 1, McEldowney teaches wherein prisms are disposed in a path of the light in front of the object (see para. [0020] “Likewise, a diffraction grating or other diffractive optical element may be used in combination with a laser to create a diffraction pattern.”)
As to claim 12, McEldowney teaches wherein the first device comprises first type of device, and where the second device comprises a second type of device (see para. [0017]).
As to claim 13, in view of claim 1, Lee teaches wherein the frequencies of light projected by the first device on the object are time-dependent (see para. [0041] and [0054] “Such sequences may include individual flashes, colors, and/or patterns that are represented within the light signals in different durations, intensities, frequencies, or other rendered characteristics. For example, the sequences of flashing light 202 may include a certain number of long flashes to represent different signaling information than if the sequences of flashing light 202 included short flashes. In other words, sequences may include particular flashes, colors, and/or patterns that are included within the sequences to convey different or augmented signaling information.”)
As to claim 14, in view of claim 13, Lee teaches wherein information is added to the frequencies and intensities at varying times (see para. [0054] “Such sequences may include individual flashes, colors, and/or patterns that are represented within the light signals in different durations, intensities, frequencies, or other rendered characteristics. For example, the sequences of flashing light 202 may include a certain number of long flashes to represent different signaling information than if the sequences of flashing light 202 included short flashes. In other words, sequences may include particular flashes, colors, and/or patterns that are included within the sequences to convey different or augmented signaling information.”)
Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497